

116 HR 6129 IH: Justice for Incarcerated Moms Act
U.S. House of Representatives
2020-03-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6129IN THE HOUSE OF REPRESENTATIVESMarch 9, 2020Ms. Pressley (for herself, Ms. Underwood, Ms. Adams, Ms. Sewell of Alabama, Ms. Norton, Ms. Scanlon, Ms. Moore, Mr. Clay, Mr. Khanna, and Mr. Lawson of Florida) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo provide improved care and protection to incarcerated mothers, and for other purposes.1.Short titleThis Act may be cited as the Justice for Incarcerated Moms Act.2.Sense of CongressIt is the sense of Congress that the respect and proper care that mothers deserve is inclusive, and whether the mothers are transgender, cisgender, or gender nonconforming, all deserve dignity. 3.Ending the shackling of pregnant individuals(a)In generalBeginning on the date that is 6 months after the date of enactment of this Act, and annually thereafter, in each State that received a grant under subpart 1 of part E of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10151 et seq.) (commonly referred to as the Edward Byrne Memorial Justice Grant Program) and that does not have in effect throughout the State for such fiscal year laws restricting the use of restraints on pregnant individuals in prison that are substantially similar to the rights, procedures, requirements, effects, and penalties set forth in section 4322 of title 18, United States Code, the amount of such grant that would otherwise be allocated to such State under such subpart for the fiscal year shall be decreased by 25 percent.(b)ReallocationAmounts not allocated to a State for failure to comply with subsection (a) shall be reallocated in accordance with subpart 1 of part E of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10151 et seq.) to States that have complied with such subsection.4.Creating model programs for the care of incarcerated individuals in the prenatal and postpartum periods(a)In generalNot later than 1 year after the date of enactment of this Act, the Attorney General, acting through the Director of the Bureau of Prisons, shall establish, in not more than 6 Bureau of Prisons facilities, programs to optimize maternal health outcomes for pregnant and postpartum individuals incarcerated in such facilities. The Attorney General shall establish such programs in consultation with stakeholders such as—(1)relevant community-based organizations, particularly organizations that represent incarcerated and formerly incarcerated individuals and organizations that seek to improve maternal health outcomes for minority women;(2)relevant organizations representing patients, with a particular focus on minority patients;(3)relevant organizations representing maternal health care providers;(4)nonclinical perinatal health workers such as doulas, community health workers, peer supporters, certified lactation consultants, nutritionists and dietitians, social workers, home visitors, and navigators; and(5)researchers and policy experts in fields related to women’s health care for incarcerated individuals.(b)Start dateEach selected facility shall begin facility programs not later than 18 months after the date of enactment of this Act. (c)Facility priorityIn carrying out subsection (a), the Director shall give priority to a facility based on—(1)the number of pregnant and postpartum individuals incarcerated in such facility and, among such individuals, the number of pregnant and postpartum minority individuals; and(2)the extent to which the leaders of such facility have demonstrated a commitment to developing exemplary programs for pregnant and postpartum individuals incarcerated in such facility.(d)Program durationThe programs established under this section shall be for a 5-year period.(e)ProgramsBureau of Prisons facilities selected by the Director shall establish programs for pregnant and postpartum incarcerated individuals, and such programs may—(1)provide access to doulas and other perinatal health workers from pregnancy through the postpartum period;(2)provide access to healthy foods and counseling on nutrition, recommended activity levels, and safety measures throughout pregnancy;(3)train correctional officers and medical personnel to ensure that pregnant incarcerated individuals receive trauma-informed, culturally congruent care that promotes the health and safety of the pregnant individuals;(4)provide counseling and treatment for individuals who have suffered from—(A)diagnosed mental or behavioral health conditions, including trauma and substance use disorders;(B)domestic violence;(C)human immunodeficiency virus;(D)sexual abuse;(E)pregnancy or infant loss; or(F)chronic conditions, including heart disease, diabetes, osteoporosis and osteopenia, hypertension, asthma, liver disease, and bleeding disorders; (5)provide pregnancy and childbirth education, parenting support, and other relevant forms of health literacy;(6)offer opportunities for postpartum individuals to maintain contact with the individual’s newborn child to promote bonding, including enhanced visitation policies, access to prison nursery programs, or breastfeeding support;(7)provide reentry assistance, particularly to—(A)ensure continuity of health insurance coverage if an incarcerated individual exits the criminal justice system during such individual’s pregnancy or in the postpartum period; and(B)connect individuals exiting the criminal justice system during pregnancy or in the postpartum period to community-based resources, such as referrals to health care providers and social services that address social determinants of health like housing, employment opportunities, transportation, and nutrition; or(8)establish partnerships with local public entities, private community entities, community-based organizations, Indian Tribes and tribal organizations (as such terms are defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304)), and urban Indian organizations (as such term is defined in section 4 of the Indian Health Care Improvement Act (25 U.S.C. 1603)) to establish or expand pretrial diversion programs as an alternative to incarceration for pregnant and postpartum individuals. Such programs may include—(A)parenting classes;(B)prenatal health coordination;(C)family and individual counseling;(D)evidence-based screenings, education, and, as needed, treatment for mental and behavioral health conditions, including drug and alcohol treatments;(E)family case management services;(F)domestic violence education and prevention;(G)physical and sexual abuse counseling; and(H)programs to address social determinants of health such as employment, housing, education, transportation, and nutrition.(f)Implementation and reportingA selected facility shall be responsible for—(1)implementing programs, which may include the programs described in subsection (e); and(2)not later than 3 years after the date of enactment of this Act, and not 6 years after the date of enactment of this Act, reporting results of the programs to the Director, including information describing—(A)relevant quantitative indicators of success in improving the standard of care and health outcomes for pregnant and postpartum incarcerated individuals who participated in such programs, including data stratified by race, ethnicity, sex, age, geography, disability status, the category of the criminal charge against such individual, rates of pregnancy-related deaths, pregnancy-associated deaths, cases of infant mortality, cases of severe maternal morbidity, cases of violence against pregnant or postpartum individuals, diagnoses of maternal mental or behavioral health conditions, and other such information as appropriate;(B)relevant qualitative evaluations from pregnant and postpartum incarcerated individuals who participated in such programs, including subjective measures of patient-reported experience of care;(C)evaluations of cost effectiveness; and(D)strategies to sustain such programs beyond 2026.(g)ReportNot later than 7 years after the date of enactment of this Act, the Director shall submit to the Attorney General and to the Committee on the Judiciary of the House of Representatives and the Senate a report describing the results of the programs funded under this section.(h)OversightNot later than 1 year after the date of enactment of this Act, the Attorney General shall award a contract to an independent organization or independent organizations to conduct oversight of the programs described in subsection (e).(i)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $10,000,000 for each of fiscal years 2021 through 2025.5.Grant program to improve maternal health outcomes for individuals in State and local prisons and jails(a)EstablishmentNot later than 1 year after the date of enactment of this Act, the Attorney General, acting through the Director of the Bureau of Justice Assistance, shall award Justice for Incarcerated Moms grants to States to establish or expand programs in State and local prisons and jails for pregnant and postpartum incarcerated individuals. The Attorney General shall award such grants in consultation with stakeholders such as—(1)relevant community-based organizations, particularly organizations that represent incarcerated and formerly incarcerated individuals and organizations that seek to improve maternal health outcomes for minority women;(2)relevant organizations representing patients, with a particular focus on minority patients;(3)relevant organizations representing maternal health care providers;(4)nonclinical perinatal health workers such as doulas, community health workers, peer supporters, certified lactation consultants, nutritionists and dietitians, social workers, home visitors, and navigators; and(5)researchers and policy experts in fields related to women’s health care for incarcerated individuals.(b)ApplicationsEach applicant for a grant under this section shall submit to the Director of the Bureau of Justice Assistance an application at such time, in such manner, and containing such information as the Director may require.(c)Use of fundsA State that is awarded a grant under this section shall use such grant to establish or expand programs for pregnant and postpartum incarcerated individuals, and such programs may—(1)provide access to doulas and other perinatal health workers from pregnancy through the postpartum period;(2)provide access to healthy foods and counseling on nutrition, recommended activity levels, and safety measures throughout pregnancy;(3)train correctional officers and medical personnel to ensure that pregnant incarcerated individuals receive trauma-informed, culturally congruent care that promotes the health and safety of the pregnant individuals;(4)provide counseling and treatment for individuals who have suffered from—(A)diagnosed mental or behavioral health conditions, including trauma and substance use disorders;(B)domestic violence;(C)human immunodeficiency virus;(D)sexual abuse;(E)pregnancy or infant loss; or (F)chronic conditions, including heart disease, diabetes, osteoporosis and osteopenia, hypertension, asthma, liver disease, and bleeding disorders;(5)provide pregnancy and childbirth education, parenting support, and other relevant forms of health literacy;(6)offer opportunities for postpartum individuals to maintain contact with the individual’s newborn child to promote bonding, including enhanced visitation policies, access to prison nursery programs, or breastfeeding support;(7)provide reentry assistance, particularly to—(A)ensure continuity of health insurance coverage if an incarcerated individual exits the criminal justice system during such individual’s pregnancy or in the postpartum period; and(B)connect individuals exiting the criminal justice system during pregnancy or in the postpartum period to community-based resources, such as referrals to health care providers and social services that address social determinants of health like housing, employment opportunities, transportation, and nutrition; or(8)establish partnerships with local public entities, private community entities, community-based organizations, Indian Tribes and tribal organizations (as such terms are defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304)), and urban Indian organizations (as such term is defined in section 4 of the Indian Health Care Improvement Act (25 U.S.C. 1603)) to establish or expand pretrial diversion programs as an alternative to incarceration for pregnant and postpartum individuals. Such programs may include—(A)parenting classes;(B)prenatal health coordination;(C)family and individual counseling;(D)evidence-based screenings, education, and, as needed, treatment for mental and behavioral health conditions, including drug and alcohol treatments;(E)family case management services;(F)domestic violence education and prevention;(G)physical and sexual abuse counseling; and(H)programs to address social determinants of health such as employment, housing, education, transportation, and nutrition.(d)PriorityIn awarding grants under this section, the Director of the Bureau of Justice Assistance shall give priority to applicants based on—(1)the number of pregnant and postpartum individuals incarcerated in the State and, among such individuals, the number of pregnant and postpartum minority individuals; and(2)the extent to which the State has demonstrated a commitment to developing exemplary programs for pregnant and postpartum individuals incarcerated the prisons and jails in the State.(e)Grant durationA grant awarded under this section shall be for a 5-year period.(f)Implementing and reportingA State that receives a grant under this section shall be responsible for—(1)implementing the program funded by the grant; and(2)not later than 3 years after the date of enactment of this Act, and 6 years after the date of enactment of this Act, reporting results of such program to the Attorney General, including information describing—(A)relevant quantitative indicators of the program’s success in improving the standard of care and health outcomes for pregnant and postpartum incarcerated individuals who participated in such program, including data stratified by race, ethnicity, sex, age, geography, disability status, category of the criminal charge against such individual, incidence rates of pregnancy-related deaths, pregnancy-associated deaths, cases of infant mortality, cases of severe maternal morbidity, cases of violence against pregnant or postpartum individuals, diagnoses of maternal mental or behavioral health conditions, and other such information as appropriate;(B)relevant qualitative evaluations from pregnant and postpartum incarcerated individuals who participated in such programs, including subjective measures of patient-reported experience of care;(C)evaluations of cost effectiveness; and(D)strategies to sustain such programs beyond the duration of the grant.(g)ReportNot later than 7 years after the date of enactment of this Act, the Attorney General shall submit to the Committee on the Judiciary of the House of Representatives and the Senate a report describing the results of such grant programs.(h)OversightNot later than 1 year after the date of enactment of this Act, the Attorney General shall award a contract to an independent organization or independent organizations to conduct oversight of the programs described in subsection (c).(i)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $10,000,000 for each of fiscal years 2021 through 2025.6.GAO report(a)In generalNot later than 2 years after the date of enactment of this Act, the Comptroller General of the United States shall submit to Congress a report on adverse maternal health outcomes among incarcerated individuals, with a particular focus on racial and ethnic disparities in maternal health outcomes for incarcerated individuals. (b)Contents of reportThe report described in this section shall include—(1)to the extent practicable—(A)the number of incarcerated individuals, including those incarcerated in Federal, State, and local correctional facilities, who have experienced a pregnancy-related death or pregnancy-associated death in the most recent 10 years of available data;(B)the number of cases of severe maternal morbidity among incarcerated individuals, including those incarcerated in Federal, State, and local detention facilities, in the most recent year of available data; and(C)statistics on the racial and ethnic disparities in maternal and infant health outcomes and severe maternal morbidity rates among incarcerated individuals, including those incarcerated in Federal, State, and local detention facilities;(2)in the case that the Comptroller General of the United States is unable determine the information required in paragraphs (1) through (4), an assessment of the barriers to determining such information and recommendations for improvements in tracking maternal health outcomes among incarcerated individuals, including those incarcerated in Federal, State, and local detention facilities;(3)causes of adverse maternal health outcomes that are unique to incarcerated individuals, including those incarcerated in Federal, State, and local detention facilities;(4)causes of adverse maternal health outcomes and severe maternal morbidity that are unique to incarcerated individuals of color;(5)recommendations to reduce maternal mortality and severe maternal morbidity among incarcerated individuals and to address racial and ethnic disparities in maternal health outcomes for incarcerated individuals in Bureau of Prisons facilities and State and local prisons and jails; and(6)such other information as may be appropriate to reduce the occurrence of adverse maternal health outcomes among incarcerated individuals and to address racial and ethnic disparities in maternal health outcomes for such individuals.7.MACPAC report(a)In generalNot later than 2 years after the date of enactment of this Act, the Medicaid and CHIP Payment and Access Commission (referred to in this section as MACPAC) shall publish a report on the implications of pregnant and postpartum incarcerated individuals being ineligible for medical assistance under a State plan under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.). (b)Contents of reportThe report described in this section shall include—(1)information on the effect of ineligibility for medical assistance under a State plan under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.) on maternal health outcomes for pregnant and postpartum incarcerated individuals, concentrating on the effects of such ineligibility for pregnant and postpartum individuals of color; and(2)the potential implications on maternal health outcomes resulting from suspending eligibility for medical assistance under a State plan under such title of such Act when a pregnant or postpartum individual is incarcerated.8.DefinitionsIn this Act:(1)Culturally congruentThe term culturally congruent means in agreement with the preferred cultural values, beliefs, worldview, and practices of the health care consumer and other stakeholders.(2)PostpartumThe term postpartum means the one-year period beginning on the last day of an individual’s pregnancy.